Citation Nr: 0714406	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  06-14 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from November 1944 to July 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The decision apparently reopened a 
previously denied claim.  However, the United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
even if an RO makes an initial determination to reopen a 
claim, the Board must still review the RO's preliminary 
decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The issue of entitlement to service connection for a low back 
disability is being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed determination dated in August 1946, the 
RO denied the veteran's claim for service connection for a 
low back disability.   

2.  Evidence added to the record since the August 1946 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the veteran's claim, and raises a reasonable 
possibility of substantiating the veteran's claim.




CONCLUSIONS OF LAW

1.  The RO's decision of August 1946, that denied the 
veteran's claim of service connection for a low back 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).  

2.  New and material evidence has been received and the claim 
for service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

With respect to VCAA notice requirements for new and material 
evidence claims, the Court has held that the appellant must 
be informed of what type of evidence would be considered 
"new" and "material", as well as be provided with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App 1 (2006).  
In this case, a July 2004 letter notified the veteran that 
new and material evidence could be submitted to reopen his 
claim, indicated what type of evidence would qualify as 
"new" evidence, and specifically informed him of what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)(2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Legal Analysis

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
back disability.  The record reflects that the RO, in an 
August 1946 decision, denied the veteran's claim for service 
connection for a back disability, on the basis that there was 
no evidence of the existence of a current back disability.  
Without a diagnosis of the claimed condition, there could be 
no service connection.  Cf. Degmetich v. Brown, 104 F.3d 1328 
(1997).  No appeal was taken from that determination.  As 
such, it is final.  38 U.S.C.A. § 7105.

The evidence received since the final August 1946 RO decision 
includes private outpatient records showing post-service 
treatment for back disability that has been diagnosed as 
among other things, lumbar strain and degenerative disc 
disease.  This additional evidence, which relates to 
unestablished facts necessary to substantiate the claim, 
(whether the veteran has a current back disability), was not 
previously considered and is not cumulative or redundant.  
Thus, the additional evidence, considered in conjunction with 
the record as a whole, raises a reasonable possibility of 
substantiating his claim.  Accordingly, the Board concludes 
that the evidence received subsequent to the August 1946  RO 
denial, considered in conjunction with the record as a whole, 
is new and material and the claim for service connection for 
a low back disability, is reopened.


ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability, the appeal, to this extent, is granted.


REMAND

Having reopened the claim for service connection for a low 
back disability, the reopened claim must be adjudicated by 
the RO, de novo, prior to appellate consideration of the 
reopened claim.  In this regard, the Board additionally finds 
that further development of the record is indicated.

The veteran asserts that service connection is warranted for 
a low back disability.  In this regard, in order to establish 
service connection on a direct basis the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current injury and an in-
service disease or injury.  The record demonstrates that the 
veteran has a current back disability that has been diagnosed 
as, among other things, degenerative disc disease and lumbar 
strain.  The veteran's service medical records also reflect 
that in April 1945 he sought treatment for what was diagnosed 
as acute lumbar, left myositis.  However, the record does not 
reflect that the veteran has been afforded a VA examination 
and clinical opinion to determine whether it is at least as 
likely as not that his current low back disability is related 
to any incident of his service.  Such would be useful in the 
de novo adjudication of the veteran's claim.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the veteran for a VA 
orthopedic examination, with the 
appropriate specialist, to ascertain the 
nature and etiology of all current low 
back disabilities.  The claims folder 
should be made available for review by 
the examiner in conjunction with the 
examination.  The examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
veteran has a current low back disability 
that is etiologically related to any 
incident in service, to include his 
documented in-service treatment for 
myositis.

2.  Thereafter, the AMC should 
readjudicate the reopened claim of 
entitlement to service connection for a 
low back disability.  If the benefit 
sought remains denied, the AMC should 
issue a supplemental statement of the 
case and afford the veteran the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


